Case 5:20-cv-00918-EEF-MLH Document 8 Filed 07/28/20 Page 1 of 2 PageID #: 68



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

LAWRENCE WHITE, ET AL                             CIVIL ACTION NO. 20-cv-918

VERSUS                                            JUDGE ELIZABETH E. FOOTE

HOBBY LOBBY STORES INC., ET AL                    MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

      Lawrence White and Tammy White, individually and on behalf of her minor child

P.M., filed this civil action in state court for damages arising out of a motor vehicle

accident. Defendants Chelsea Lynn Bridges, Hobby Lobby Stores, Inc., and American

Insurance Company removed the case based on an assertion of diversity jurisdiction, which

puts the burden on them to set forth specific allegations that show complete diversity of

citizenship of the parties and an amount in controversy over $75,000. The allegations

contained in the notice of removal are sufficient with two exceptions.

      Prior to removal, the law firms of Simien & Miniex, APLC and Galloway Jefcoat,

LLP, filed petitions for intervention. The notice of removal recognizes that there must be

diversity of citizenship between the law firm intervenors and the defendants in the case,

Dushane v. Gallagher Kaiser Corp., 2005 WL 1959151 (W.D. La. 2005), and the notice

alleges that both law firms are citizens of Louisiana. The notice of removal does not,

however, adequately describe the citizenship of the two law firms to determine whether

they are diverse from defendants.
Case 5:20-cv-00918-EEF-MLH Document 8 Filed 07/28/20 Page 2 of 2 PageID #: 69



       The removing defendants must file, no later than August 14, 2020, an amended

notice of removal that specifically alleges the citizenship of both intervenors. Attorneys

associated with the intervening law firms are directed to promptly provide counsel for the

removing parties with the necessary citizenship information.

       The name of Simien & Miniex, APLC suggests that it is a professional law

corporation. If that is correct, the amended notice of removal will need to state with

specificity (1) the state in which the firm is incorporated, and (2) the state in which it has

its principal place of business. 28 U.S.C. § 1332(c)(1).

       Galloway Jefcoat, LLP alleges that it is a limited liability partnership. As an

unincorporated association, its citizenship is determined by looking to the citizenship of

each of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008).

The amended notice of removal must specifically allege the citizenship of every member

of Galloway Jefcoat. Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530,

536 (5th Cir. 2017). If the members are themselves partnerships, LLCs, corporations or

other form of entity, their citizenship must be alleged in accordance with the rules

applicable to that entity, and the citizenship must be traced through however many layers

of members or partners there may be. Mullins v. TestAmerica Inc., 564 F.3d 386, 397-98

(5th Cir. 2009); Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525

(W.D. La. 2018).

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of July, 2020.




                                         Page 2 of 2
